Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                               CASE NO.

  SANDRA KAHENY,
  A Florida citizen,

         Plaintiff,

  v.

  ROYAL CARIBBEAN CRUISES LTD., a
  Liberian Corporation,

        Defendant.
  _____________________________________/

                                             COMPLAINT

         Plaintiff, SANDRA KAHENY, a citizen and resident of the State of Florida, sues

  Defendant, ROYAL CARIBBEAN CRUISES LTD., (RCL) a Liberian corporation with its

  principal place of business in Florida, and alleges:

                                JURISDICTION, VENUE AND PARTIES

         1.      This is an action for damages in an amount exceeding seventy-five thousand

  dollars ($75,000.00) exclusive of interest and costs.

         2.      The Plaintiff is sui juris and is a resident and citizen of the State of Florida.

         3.      The Defendant ROYAL CARIBBEAN CRUISES LTD. (RCL), is a Liberian

  corporation with its principal place of business in Miami, Miami-Dade County, Florida.

         4.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §1333 and Fed R. Civ. P.

  9 (h)(1) based on admiralty jurisdiction. As explained below, the events giving rise to Plaintiff's

  cause of action occurred on navigable waters, specifically the high seas, and had a connection to
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 2 of 18
  Kaheny v. RCL
  Case No.:


  traditional maritime activity, the operation of a passenger cruise vessel on navigable waters. The

  claim is for an amount exceeding $75,000.00.

           5.         At all material times, the Defendant RCL has had its principal place of business in

  Miami, Miami-Dade County, Florida, in this district, and has accordingly conducted substantial,

  ongoing activities in Miami-Dade County, so that general in personam jurisdiction over the

  Defendant exists in the United States District Court for the Southern District of Florida.

           6.         The voyage on which the Plaintiff was injured as explained below both began and

  ended in a port in the United States of America and in this district.

           7.         In the operative ticket contract, the Defendant RCL requires fare paying

  passengers such as the Plaintiff to bring any lawsuit against it arising out of injuries or events

  occurring on the cruise voyage in this federal judicial district. Thus, venue is proper in this

  Court.

           8.         Venue is also proper in this district because RCL's principal place of business is

  located within this district.

                LIABILITY AND DAMAGE ALLEGATIONS COMMON TO ALL COUNTS

           9.         At all material times, the Defendant RCL has engaged in the business of operating

  for profit passenger cruise vessels, and has operated for that purpose, among other vessels, the

  M/S “OASIS OF THE SEAS.”

           10.        At all material times, including the period from November 18, 2018 through

  November 25, 2018, the Plaintiff was a fare paying passenger of RCL on board the OASIS OF

  THE SEAS and hence was both lawfully on board the vessel and subject to the lawful directions

  of RCL's officers and crew on board the “OASIS OF THE SEAS."

                                                          2 of 18

                       GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                 Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                               www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 3 of 18
  Kaheny v. RCL
  Case No.:


         11.        While a passenger onboard the “OASIS OF THE SEAS, the Plaintiff suffered

  from abdominal pain and constipation. She reported to the ship's medical center on November

  24, 2018.      The Plaintiff was seen by several nurses and a physician. The doctor noted the

  Plaintiff was: in acute distress due to pain, dehydrated, tachycardia with weak thready pulse, her

  bowel sounds were hypoactive, had general abdominal distention-firm globally and had a general

  tenderness globally. The doctor’s diagnosis was constipation.                    The doctor’s notes reflect:

  emergent admission to ICU; cannot rule out bowel obstruction; AXR (abdominal x-rays)-not

  great quality-show air fluid level, with fecal loading. The Plaintiff blood tests showed C-reactive

  protein (CRP), an elevated white blood count with increased granulocytes, hyponatremia,

  hypochloremia and a deranged renal function.                 Medical center staff administered extended

  enemas to the Plaintiff. The patient was discharged back to her room in a wheelchair but not

  kept in the OASIS Medical ICU for monitoring. The Plaintiff was given no documents on

  discharge and was told to see her primary care physician after she returned home when the ship

  docked on November 25th 2018.

         12.        On November 25th 2018, the Plaintiff disembarked upon the vessel's scheduled

  return to port. She drove to her home town, a drive of several hours from the disembarkation

  port, and was seen by her primary care physician as directed, who referred her for emergency

  treatment.     She was diagnosed by her home town physicians with diverticulitis, intestinal

  perforation, feculent peritonitis and septic shock, requiring her to undergo emergency abdominal

  surgery and colon resection with a resulting stoma, colostomy and significant scaring and

  disfigurement.



                                                        3 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 4 of 18
  Kaheny v. RCL
  Case No.:


         13.        Plaintiff has complied with all conditions precedent to this action including

  providing the Defendant, RCL with a timely written notice of the claim.

                                COUNT I –
                     MEDICAL NEGLIGENCE OF MEDICAL
         CREW - NEGLIGENT FAILURE TO DIAGNOSE - ACTUAL AUTHORITY

         14.                The Plaintiff adopts, re-alleges and incorporates by reference all

  allegations of Paragraphs 1 through 13 above and further alleges the following matters

         15.                At all material times, Defendant RCL owned and operated a medical

  center onboard its passenger cruise vessel, the OASIS OF THE SEAS, which was open for use

  both by crewmembers and passengers on board the OASIS OF THE SEAS.

         16.        At all material times, crewmembers of the Defendant RCL posted to and working

  in the medical center on board the OASIS OF THE SEAS were employees or actual agents of

  RCL, acting in the course and scope of their employment or agency and in furtherance of the

  business operations of RCL on the OASIS OF THE SEAS.

         17.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were employees or agents of RCL and members of

  the crew of the OASIS OF THE SEAS, subject to the orders and discipline of the vessel's captain

  and officers, and also subject to supervision and control by RCL.

         18.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were employed by RCL pursuant to written contracts

  prepared by or on behalf of RCL. Accordingly RCL represented to its medical crewmembers

  that they would act on behalf of RCL and they accepted this undertaking.



                                                        4 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 5 of 18
  Kaheny v. RCL
  Case No.:


         19.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were paid wages or salaries by RCL for their work in

  the medical center onboard the OASIS OF THE SEAS.

         20.        At all material times, RCL made the decisions determining credentials and

  qualifications for staffing of its medical center, provided and paid to provide all medical

  equipment, pharmaceuticals, materials and supplies used in the operation of the medical center;

  determined the hours of operation of the medical center, and determined the number of

  physicians, nurses, and supporting staff for the medical center. RCL also charged fees for

  medical equipment which it set, billed for, collected fees, and did not share fees with any

  medical center physician.

         21.        At all material times, RCL had the right to hire and fire medical personnel and

  crewmembers onboard the OASIS OF THE SEAS.

         22.        At all material times, Defendant RCL was vicariously liable for the acts and

  omissions of the crewmembers posted to and working in the medical center on board the OASIS

  OF THE SEAS, since they were employees or agents of RCL and their material actions were

  undertaken in furtherance of the business of the vessel, in particular the provision of medical

  diagnosis and treatment to RCL passengers on board the OASIS OF THE SEAS.

         23.        During the Plaintiff's cruise, RCL owed her, as a paying passenger on its cruise

  vessel, a duty of reasonable care, including onboard medical care and emergency medical care

  provided at the prevailing medical standards of care.




                                                        5 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 6 of 18
  Kaheny v. RCL
  Case No.:


         24.        At all material times RCL, acting vicariously through its medical staff, officers

  and crew, owed the duty to the Plaintiff to timely and properly triage, examine, and diagnose

  Plaintiff's medical condition in keeping with the applicable standards of medical care.

         25.        RCL, acting vicariously through its medical staff, officers and crew, failed to

  comply with applicable standards of medical care and thereby breached its duty of care to the

  Plaintiff with respect to diagnosis by failing to timely and properly triage, examine, and diagnose

  the Plaintiff. The specific failures with regard to failure to diagnose adequately the Plaintiff's

  condition included:

                    a)      Failing to take a full and complete history of the Plaintiff;

                    b)      Failing to perform a thorough physical examination of the Plaintiff;

                    c)      Failing to perform timely tests and studies to determine the nature of

                    Plaintiff’s condition and identify appropriate and contraindicated treatments;

                    d)      Failing to serially monitor essential vital signs, blood work, and other

                    abnormal findings in order to access whether the Plaintiff’s condition was

                    improving or worsening;

                    e)      Failing to take serial and repeat blood studies, abdominal x-rays, and other

                    indicated diagnostic studies and tests;

                    f)      Failing to appreciate the grave nature of the Plaintiff’s medical condition

                    and take appropriate steps to immediately get her to a medical facility equipped

                    with the personnel and facilities to treat her emergent medical condition; and




                                                        6 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 7 of 18
  Kaheny v. RCL
  Case No.:


                      g)      Failing to call in consults with any other onboard physicians or utilize the

                      ship’s facilities and capabilities to transmit the doctor’s findings and x-ray images

                      to onshore experts for further consultation.

           26.        As a direct and proximate result of the Defendant’s negligence and breaches of

  applicable standards of care regarding diagnosis as alleged above, the onboard medical personnel

  in the medical center on the OASIS OF THE SEAS failed properly to diagnose Plaintiff's

  condition and hence failed either to administer effective treatment or to arrange for her timely

  evacuation to a land based medical facility equipped to monitor and treat her condition. As a

  proximate result, the Plaintiff's condition deteriorated and when she was finally admitted to a

  shore-side hospital a day after her visit to the ship's medical center she was in septic shock, had a

  perforated diverticulum and feculent peritonitis requiring her to undergo emergency abdominal

  surgery with a resulting stoma, colostomy and significant scarring and disfigurement.

           27.        As a direct and proximate result of the Defendant’s negligence and breaches of

  the standard of care as described above, the Plaintiff was injured in and about her body and

  extremities, suffered pain and mental anguish, permanent scarring and disfigurement therefrom,

  incurred past and future medical and related expenses in the treatment of her injuries, sustained

  disability and physical impairment, aggravation or activation of preexisting injuries, and

  suffered shame, humiliation, and the loss of capacity to enjoy life. These damages are permanent

  or continuing in their nature and the Plaintiff will continue to sustain these damages in the future.

           WHEREFORE, the Plaintiff demands judgment against the Defendant RCL for

  damages and the costs of this action and further demands trial by jury of all issues so triable as of

  right.

                                                          7 of 18

                       GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                 Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                               www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 8 of 18
  Kaheny v. RCL
  Case No.:


                               COUNT II –
                    MEDICAL NEGLIGENCE OF MEDICAL
       CREW - NEGLIGENT FAILURE TO DIAGNOSE -APPARENT AUTHORITY

         28.        The Plaintiff adopts, re-alleges and incorporates by reference all allegations of

  Paragraphs 1 through 13 above and further alleges the following matters.

         29.        At all material times, Defendant RCL owned and operated a medical center

  onboard its passenger cruise vessel, the OASIS OF THE SEAS, which was open for use both by

  crewmembers and passengers on board the OASIS OF THE SEAS.

         30.        At all material times, the medical personnel serving onboard the OASIS OF THE

  SEAS were required by RCL to and did wear uniforms identifying themselves as RCL

  crewmembers and employees.

         31.        At all material times, RCL represented to passengers, through its promotional

  literature and otherwise, that crewmembers providing medical services in the medical center

  onboard the OASIS OF THE SEAS were employees or agents of RCL acting on behalf of RCL

  when providing medical services to passengers.

         32.        At all material times, the Plaintiff relied on the express and implied

  representations of RCL as referenced above, including RCL literature and websites describing

  the medical center onboard the OASIS OF THE SEAS and the uniforms identifying medical

  personnel as crewmembers RCL required onboard medical personnel to wear. In reliance on

  these express and implied representations by RCL, the Plaintiff reported to the ship's medical

  center for examination and treatment as described in Paragraph 11 above.

         33.        At all material times crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were apparent agents of RCL for the reasons

                                                        8 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 9 of 18
  Kaheny v. RCL
  Case No.:


  explained above, acting in the course and scope of their apparent agency, and RCL was

  accordingly vicariously liable for their material tortious acts or omissions.

         34.        During the Plaintiff's cruise, the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, owed her, as a paying

  passenger on the cruise vessel, a duty of reasonable care, including onboard medical care and

  emergency medical care provided at the prevailing medical standards of care.

         35.        At all material times the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, owed the duty to the Plaintiff

  to timely and properly triage, examine, diagnose, treat, instruct, medicate, monitor and provide

  follow-up treatment to the Plaintiff in keeping with the applicable standards of medical care.

         36.        At all material times the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, failed to comply with

  applicable standards of medical care and thereby breached their duty of care to the Plaintiff with

  respect to diagnosis by failing to timely and properly triage, examine, and diagnose the Plaintiff.

  The specific failures with regard to failure to diagnose adequately the Plaintiff's condition

  included:

                    a)      Failing to take a full and complete history of the Plaintiff;

                    b)      Failing to perform a thorough physical examination of the Plaintiff;

                    c)      Failing to perform timely tests and studies to determine the nature of

                    Plaintiff’s condition and identify appropriate and contraindicated treatments;




                                                        9 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 10 of 18
  Kaheny v. RCL
  Case No.:


                    d)      Failing to serially monitor essential vital signs, blood work, and other

                    abnormal findings in order to access whether the Plaintiff’s condition was

                    improving or worsening;

                    e)      Failing to take serial and repeat blood studies, abdominal x-rays, and other

                    indicated diagnostic studies and tests;

                    f)      Failing to appreciate the grave nature of the Plaintiff’s medical condition

                    and take appropriate steps to immediately get her to a medical facility equipped

                    with the personnel and facilities to treat her emergent medical condition; and

                    g)      Failing to call in consults with any other onboard physicians or utilize the

                    ship’s facilities and capabilities to transmit the doctor’s findings and x-ray images

                    to onshore experts for further consultation.

         37.        As a direct and proximate result of the negligence and breaches of applicable

  standards of care regarding diagnosis as alleged above, for which RCL was vicariously liable as

  apparent principal of the onboard medical personnel in the medical center on the OASIS OF

  THE SEAS, the onboard medical personnel failed properly to diagnose Plaintiff's condition and

  hence failed either to administer effective treatment or to arrange for her timely evacuation to a

  land based medical facility equipped to monitor and treat her condition. As a proximate result,

  the Plaintiff's condition deteriorated and when she was finally admitted to a shore-side hospital a

  day after her visit to the ship's medical center she was in septic shock, had a perforated

  diverticulum and feculent peritonitis requiring her to undergo emergency abdominal surgery with

  a resulting stoma, colostomy and significant scarring and disfigurement.



                                                       10 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 11 of 18
  Kaheny v. RCL
  Case No.:


           38.        As a direct and proximate result of the negligence of the staff of RCL's medical

  center set forth above, for whose acts or omissions RCL was vicariously liable as their apparent

  principal, the Plaintiff was injured in and about her body and extremities, suffered pain and

  mental anguish, permanent scarring and disfigurement therefrom, incurred past and future

  medical and related expenses in the treatment of her injuries, sustained disability and physical

  impairment, aggravation or activation of preexisting injuries, and suffered shame, humiliation,

  and the loss of capacity to enjoy life. These damages are permanent or continuing in their nature

  and the Plaintiff will continue to sustain these damages in the future.

           WHEREFORE, the Plaintiff demands judgment against the Defendant RCL for

  damages and the costs of this action and further demands trial by jury of all issues so triable as of

  right.

                                         COUNT III –
                             MEDICAL NEGLIGENCE OF MEDICAL
                         CREW - FAILURE TO TREAT-ACTUAL AUTHORITY

           39.        The Plaintiff adopts, re-alleges and incorporates by reference all allegations of

  Paragraphs 1 through 13 above and further alleges the following matters.

           40.        At all material times, Defendant RCL owned and operated a medical center

  onboard its passenger cruise vessel, the OASIS OF THE SEAS, which was open for use both by

  crewmembers and passengers on board the OASIS OF THE SEAS.

           41.        At all material times, crewmembers of the Defendant RCL posted to and working

  in the medical center on board the OASIS OF THE SEAS were employees or actual agents of

  RCL, acting in the course and scope of their employment or agency and in furtherance of the

  business operations of RCL on the OASIS OF THE SEAS.

                                                         11 of 18

                       GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                 Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                               www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 12 of 18
  Kaheny v. RCL
  Case No.:


         42.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were employees or agents of RCL and members of

  the crew of the OASIS OF THE SEAS, subject to the orders and discipline of the vessel's captain

  and officers, and also subject to supervision and control by RCL.

         43.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were employed by RCL pursuant to written contracts

  prepared by or on behalf of RCL. Accordingly RCL represented to its medical crewmembers

  that they would act on behalf of RCL and they accepted this undertaking.

         44.        At all material times, crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were paid wages or salaries by RCL for their work in

  the medical center onboard the OASIS OF THE SEAS.

         45.        At all material times, RCL made the decisions determining credentials and

  qualifications for staffing of its medical center, provided and paid to provide all medical

  equipment, pharmaceuticals, materials and supplies used in the operation of the medical center;

  determined the hours of operation of the medical center, and determined the number of

  physicians, nurses, and supporting staff for the medical center. RCL also charged fees for

  medical equipment which it set, billed for, collected fees, and did not share fees with any

  medical center physician.

         46.        At all material times, RCL had the right to hire and fire medical personnel and

  crewmembers onboard the OASIS OF THE SEAS.

         47.        At all material times, Defendant RCL was vicariously liable for the acts and

  omissions of the crewmembers posted to and working in the medical center on board the OASIS

                                                       12 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 13 of 18
  Kaheny v. RCL
  Case No.:


  OF THE SEAS, since they were employees or agents of RCL and their material actions were

  undertaken in furtherance of the business of the vessel, in particular the provision of medical

  diagnosis and treatment to RCL passengers on board the OASIS OF THE SEAS.

         48.        During the Plaintiff's cruise, RCL owed her, as a paying passenger on its cruise

  vessel, a duty of reasonable care, including onboard medical care and emergency medical care

  provided at the prevailing medical standards of care.

         49.        At all material times RCL, acting vicariously through its medical staff, officers

  and crew, owed the duty to the Plaintiff to timely and properly triage, examine, diagnose, treat,

  instruct, medicate, monitor and provide follow-up treatment to the Plaintiff in keeping with the

  applicable standards of medical care.

         50.        RCL, acting vicariously through its medical staff, officers and crew, failed to

  comply with applicable standards of medical care and thereby breached its duty of care to the

  Plaintiff by failing to timely and properly treat, instruct, medicate, monitor and provide follow-

  up treatment to the Plaintiff in keeping with the prevailing standard of medical care for this and

  other similar communities, more specifically:

                    a)      Failing to proscribe an appropriate antibiotic regime for the Plaintiff’s

                    condition;

                    b)      Failing to perform proper enemas by using improper or contraindicated

                    equipment in performing enemas;

                    c)      Failing to use proper technique in administering enemas to the Plaintiff;

                    d)      Failing to use proper equipment in administering enemas to the Plaintiff;



                                                       13 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 14 of 18
  Kaheny v. RCL
  Case No.:


                    e)      Administering enemas to the Plaintiff when contraindicated;

                    f)      Failing to give any written and oral instructions for follow up care or

                    furnish the Plaintiff with a copy of her own records from the ship to present to the

                    next caregiver;

                    g)      Failing to appreciate the grave nature of the Plaintiff’s medical condition

                    and take appropriate steps to immediately get her to a medical facility equipped

                    with the personnel and facilities to treat her emergent medical condition; and

         51.        As a direct and proximate result of the Defendant’s negligence and breaches of

  applicable standards of care regarding treatment as alleged above, the Plaintiff's condition

  deteriorated and when she was finally admitted to a shore-side hospital a day after her visit to the

  ship's medical center she was in septic shock, had a perforated diverticulum and feculent

  peritonitis requiring her to undergo emergency abdominal surgery with a resulting stoma,

  colostomy and significant scarring and disfigurement.

         52.        As a direct and proximate result of the Defendant’s negligence and breaches of

  the standard of care as described above, the Plaintiff was injured in and about her body and

  extremities, suffered pain and mental anguish, permanent scarring and disfigurement therefrom,

  incurred past and future medical and related expenses in the treatment of her injuries, sustained

  disability and physical impairment, aggravation or activation of preexisting injuries, and

  suffered shame, humiliation, and the loss of capacity to enjoy life. These damages are permanent

  or continuing in their nature and the Plaintiff will continue to sustain these damages in the future.




                                                       14 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 15 of 18
  Kaheny v. RCL
  Case No.:


           WHEREFORE, the Plaintiff demands judgment against the Defendant RCL for

  damages and the costs of this action and further demands trial by jury of all issues so triable as of

  right.

                                         COUNT IV –
                              MEDICAL NEGLIGENCE OF MEDICAL
                       CREW - FAILURE TO TREAT - APPARENT AUTHORITY

           53.        The Plaintiff adopts, re-alleges and incorporates by reference all allegations of

  Paragraphs 1 through 13 above and further alleges the following matters.

           54.        At all material times, Defendant RCL owned and operated a medical center

  onboard its passenger cruise vessel, the OASIS OF THE SEAS, which was open for use both by

  crewmembers and passengers on board the OASIS OF THE SEAS.

           55.        At all material times, the medical personnel serving onboard the OASIS OF THE

  SEAS were required by RCL to and did wear uniforms identifying themselves as RCL

  crewmembers and employees.

           56.        At all material times, RCL represented to passengers, through its promotional

  literature and otherwise, that crewmembers providing medical services in the medical center

  onboard the OASIS OF THE SEAS were employees or agents of RCL acting on behalf of RCL

  when providing medical services to passengers.

           57.        At all material times, the Plaintiff relied on the express and implied

  representations of RCL as referenced above, including RCL literature and websites describing

  the medical center onboard the OASIS OF THE SEAS and the uniforms identifying medical

  personnel as crewmembers RCL required onboard medical personnel to wear. In reliance on



                                                         15 of 18

                       GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                 Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                               www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 16 of 18
  Kaheny v. RCL
  Case No.:


  these express and implied representations by RCL, the Plaintiff reported to the ship's medical

  center for examination and treatment as described in Paragraph 11 above.

         58.        At all material times crewmembers providing medical services in the medical

  center onboard the OASIS OF THE SEAS were apparent agents of RCL for the reasons

  explained above, acting in the course and scope of their apparent agency, and RCL was

  accordingly vicariously liable for their material tortious acts or omissions.

         59.        During the Plaintiff's cruise, the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, owed her, as a paying

  passenger on the cruise vessel, a duty of reasonable care, including onboard medical care and

  emergency medical care provided at the prevailing medical standards of care.

         60.        At all material times the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, owed the duty to the Plaintiff

  to timely and properly treat, instruct, medicate, monitor and provide follow-up treatment to the

  Plaintiff in keeping with the applicable standards of medical care.

         61.        At all material times the staff of RCL's medical center, for whose acts or

  omissions RCL was vicariously liable as their apparent principal, failed to comply with

  applicable standards of medical care and thereby breached their duty of care to the Plaintiff by

  failing to timely and properly treat, instruct, medicate, monitor and provide follow-up treatment

  to the Plaintiff in keeping with the prevailing standard of medical care for this and other similar

  communities, more specifically:

                    a)      Failing to proscribe an appropriate antibiotic regime for the Plaintiff’s

                    condition;

                                                       16 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 17 of 18
  Kaheny v. RCL
  Case No.:


                    b)      Failing to perform proper enemas by using improper or contraindicated

                    equipment in performing enemas;

                    c)      Failing to use proper technique in administering enemas to the Plaintiff;

                    d)      Failing to use proper equipment in administering enemas to the Plaintiff;



                    e)      Administering enemas to the Plaintiff when contraindicated;

                    f)      Failing to give any written and oral instructions for follow up care or

                    furnish the Plaintiff with a copy of her own records from the ship to present to the

                    next caregiver;

                    g)      Failing to appreciate the grave nature of the Plaintiff’s medical condition

                    and take appropriate steps to immediately get her to a medical facility equipped

                    with the personnel and facilities to treat her emergent medical condition; and

         62.        As a direct and proximate result of the negligence of the staff of RCL's medical

  center as set forth above, for whose acts or omissions RCL was vicariously liable as their

  apparent principal, the Plaintiff's condition deteriorated and when she was finally admitted to a

  shore-side hospital a day after her visit to the ship's medical center she was in septic shock, had a

  perforated diverticulum and feculent peritonitis requiring her to undergo emergency abdominal

  surgery with a resulting stoma, colostomy and significant scaring and disfigurement.

         63.        As a direct and proximate result of the negligence of the staff of RCL's medical

  center set forth above, for whose acts or omissions RCL was vicariously liable as their apparent

  principal, the Plaintiff was injured in and about her body and extremities, suffered pain and

  mental anguish, permanent scarring and disfigurement therefrom, incurred past and future

                                                       17 of 18

                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-20309-CMA Document 1 Entered on FLSD Docket 01/24/2020 Page 18 of 18
  Kaheny v. RCL
  Case No.:


  medical and related expenses in the treatment of her injuries, sustained disability and physical

  impairment, aggravation or activation of preexisting injuries, and suffered shame, humiliation,

  and the loss of capacity to enjoy life. These damages are permanent or continuing in their nature

  and the Plaintiff will continue to sustain these damages in the future.

           WHEREFORE, the Plaintiff demands judgment against the Defendant RCL for

  damages and the costs of this action and further demands trial by jury of all issues so triable as of

  right.

           Executed this 24th day of January, 2020.

                                                      Respectfully submitted,
                                                      s/PHILIP M. GERSON
                                                      PHILIP M. GERSON
                                                      Florida Bar No. 127290
                                                      pgerson@gslawusa.com
                                                      mmurphy@gslawusa.com
                                                      NICHOLAS I. GERSON
                                                      Florida Bar No. 0020899
                                                      ngerson@gslawusa.com
                                                      filing@gslawusa.com
                                                      EDWARD S. SCHWARTZ
                                                      Florida Bar No. 346721
                                                      eschwartz@gslawusa.com
                                                      DAVID MARKEL
                                                      Florida Bar No. 78306
                                                      dmarkel@gslawusa.com
                                                      RAUL G. DELGADO II
                                                      Florida Bar No. 094004
                                                      rdelgado@gslawusa.com
                                                      GERSON & SCHWARTZ, P.A.
                                                      Attorneys for Plaintiff
                                                      1980 Coral Way
                                                      Miami, FL 33145-2624
                                                      Telephone:     (305) 371-6000
                                                      Facsimile:     (305) 371-5749


                                                      18 of 18

                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
